SUMMARY ORDER
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court be and it hereby is AFFIRMED.
Defendant Charles Loudon, having pled guilty to bankruptcy fraud and false statements in applying for Social Security benefits, was ordered by the district court to pay restitution totaling $150,866.54. As a condition of supervised release, the court further ordered the defendant to sell both his house in Ireland and a recreational trailer, and to apply the proceeds toward the unpaid restitution balance.
On appeal, Loudon challenges the propriety of the order requiring him to sell his property in Ireland. In view of the fact that undisputed evidence shows that proceeds of the defendant’s frauds were invested in the house, that defendant cannot make restitution without selling the house, and that defendant cannot use the house in Ireland as his residence and shelter during the three years he will be on supervised release, we find that the district court did not abuse its discretion in so fashioning the restitution order.